Citation Nr: 0910354	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  98-05 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) before April 2, 1999, and 
for a rating in excess of 50 percent thereafter.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
April 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

When the case was last before the Board in April 2008, it was 
remanded for adjudication of the claim of entitlement to 
service connection for drug dependence as secondary to PTSD.  
In an August 2008 rating decision, the RO denied service 
connection for drug dependence.  The Veteran received notice 
of this decision by letter dated in September 2008.  He did 
not file an appeal with respect to this issue, and it is not 
currently before the Board.


FINDINGS OF FACT

1.  Prior to April 2, 1999 the Veteran's PTSD was manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to multiple 
symptoms.  

2.  Beginning on April 2, 1999 the Veteran's PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to multiple 
symptoms.

3.  For the period from April 2, 1999 to March 14, 2006, the 
Veteran's service-connected disabilities precluded him from 
securing or following substantially gainful employment 
consistent with his education and industrial background.  




CONCLUSIONS OF LAW

1.  For the period prior to April 2, 1999, the criteria for a 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132 
Diagnostic Code 9411 (1995).

2.  For the period beginning April 2, 1999, the criteria for 
a 70 percent rating, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

3.  The criteria for entitlement to a TDIU for the period 
from April 2, 1999 to March 14, 2006 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008). 

4.  The issue of entitlement to a TDIU for the period 
beginning on March 14, 2006 is moot.  Vettese v. Brown, 7 Vet 
App. 31 (1994); Holland v. Brown, 6 Vet App. 443 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

This claim of entitlement to an increased rating for PTSD was 
originally adjudicated prior to the enactment of the VCAA.  
Nevertheless, in letters dated in October 2002, June 2003, 
December 2004, April 2006, and September 2006, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating and/or a TDIU claim, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  The April 
and September 2006 letters informed the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the symptoms has 
on his employment and daily life.  The notice also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The claim was last readjudicated in 
October 2008.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records and examination reports, and Social Security 
Administration (SSA) records related to a disability 
determination.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran was 
provided with the rating criteria to establish disability 
ratings for PTSD in the January 1998 statement of the case 
and the May 2008 supplemental statement of the case.  
Additionally, the record contains substantial evidence 
obtained during the course of the appeal, which ultimately 
resulted in an increased rating in the evaluation for PTSD by 
the RO, as well as the favorable decision rendered below.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




I.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Board notes that the claim for an increased rating arises 
prior to the change in criteria for evaluating psychiatric 
disabilities, including PTSD, on November 7, 1996.  Thus, the 
Board must apply the old criteria to evaluate the Veteran's 
disability for the period preceding the effective date of the 
regulatory change.  VAOPGCPREC 3- 2000 (April 10, 2000).

The old criteria, in effect prior to November 7, 1996, 
provided that a 30 percent rating is warranted for PTSD when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating requires that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent rating requires that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

Under the current schedular criteria, effective November 7, 
1996, PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, which provides that a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptomatology (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2008).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The record reflects that in a November 1993 rating decision 
the RO awarded service connection for PTSD and assigned a 30 
percent rating, effective May 6, 1993.  In June 1995 the 
Veteran filed a claim for an increased rating and in a 
December 1996 rating decision the RO denied a rating in 
excess of 30 percent.  In the rating decision, the RO 
notified the Veteran of the new criteria for evaluating PTSD, 
which became effective November 7, 1996.  The Veteran was 
notified of this decision by letter dated in December 1996.  
Thereafter, based upon the receipt of VA medical records, the 
RO readjudicated the Veteran's claim in January 1997.  In 
that decision, the RO determined that an increased rating was 
not warranted.  The Veteran, through his representative, 
filed a timely appeal, specifically disagreeing with the 
December 1996 decision.  Thereafter, in an April 2000 rating 
decision, the RO increased the disability rating for PTSD 
from 30 percent to 50 percent, effective April 2, 1999.  As 
this is not the maximum schedular rating for PTSD, the appeal 
continues.  

	A.  Prior to April 2, 1999

For the period prior to November 7, 1996, the Veteran's PTSD 
must be evaluated under the old rating criteria.  The medical 
evidence of record for this time period reveals that a July 
1995 VA treatment record notes a diagnosis of PTSD.  A 
September 1995 VA treatment record notes that a psychiatric 
and dermatologic consult were obtained; it was determined 
that the Veteran self-created skin lesions on his body due to 
his psychiatric condition.  He was put on Zoloft and Haldol 
and was discharged to be followed by psychiatry.  It was also 
noted that he was a long-term intravenous drug user from 
which he now suffers end stage renal failure as well as other 
conditions.  VA medical records show that the Veteran failed 
to report for a PTSD VA exam in November 1996.  None of the 
treatment records for this time period pertain to PTSD.  The 
Board notes that service connection for skin rashes was 
denied by the RO, and the use of manifestations not resulting 
from service-connected disability is to be avoided.  
38 C.F.R. § 4.14 (2008).

Additionally, the provisions of 38 C.F.R. § 3.655 address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  

The Board finds that the abovementioned medical evidence 
warrants only the currently assigned 30 percent rating for 
this time period.  A higher rating of 50 percent under the 
old criteria is not warranted.  The evidence does not 
indicate that during this time period the Veteran had 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and there is no evidence that by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  There is simply no medical evidence for this 
time period that shows that the Veteran suffers from any of 
the abovementioned criteria for a 50 percent rating as a 
result of his PTSD, and the Veteran did not report for a VA 
examination which could have provided such information.  

In considering the claim under the new criteria, the Board 
finds that the abovementioned PTSD symptoms warrant the 
currently assigned rating of 30 percent, but not higher, for 
the period from November 7, 1996 to April 2, 1999.  
Specifically, the totality of the evidence does not show that 
for this time period the Veteran has flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty understanding complex commands, impairment of 
short- and long-term memory, disturbances of motivation and 
mood, or impaired judgment and abstract thinking.  Notably, 
the medical records for this time period focus mainly on 
treatment for other conditions, and he did not report for the 
VA examination.  There is no medical evidence for the 
appropriate time period from which to conclude that the 
Veteran suffers from any of the criteria required for a 50 
percent rating, as indicated above.  

In light of the evidence for this time period, the Board 
finds that the level of impairment from PTSD more nearly 
approximates the 30 percent rating assigned during this time 
frame than a higher evaluation.  

	B.  Beginning on April 2, 1999

For the time period beginning on April 2, 1999, the Board 
notes that he Veteran's symptoms from PTSD more closely 
resemble the criteria for a 70 percent rating, but not 
higher.  

An April 1999 VA exam report notes that the Veteran had not 
worked in nine years.  On exam the Veteran reported frequent 
nightmares, suspicion of others, being startled by loud 
noises, and getting upset when his daughter's baby cries.  He 
said it reminds him of crying babies in Vietnam.  He 
indicated that he wanted to put tape on the baby's mouth, and 
once he put the baby in another room and shut the door.  He 
denied auditory or visual hallucinations.  He stated that he 
is argumentative and that his last physical fight was one 
week prior.  He expressed suspiciousness and slight paranoia.  
He did not appear depressed.  He said that he is frequently 
anxious, but he denied homicidal or suicidal ideation.  He 
indicated that he has a friend who is also a Vietnam veteran.  
His GAF score was noted to be 60.  The VA examiner opined 
that the Veteran suffers from moderate psychiatric 
incapacity.  He would likely have some difficulty getting 
along with others at work.  When the Veteran was working he 
drove a van, and commented that the only reason he felt like 
he could do his work was because he was alone.

An April 2, 1999 VA treatment record notes that the Veteran 
is still impatient, moody, irritable, and blows up easily.  
He is sleeping better on Trazodone.  He stated that he 
continues to feel depressed, but only moderately so.  He is 
frustrated about his dialysis.  An April 30, 1999 VA 
treatment record notes that the Veteran was doing okay 
generally.  He has no plans or intent to hurt anyone at this 
time.  He said that his urges to hurt the child at home (to 
stop the crying) are under much better control and he 
reaffirms his ability to restrain himself from acting on such 
urges.  He has not been depressed lately and does not have 
auditory hallucinations.

An August 1999 VA treatment record notes that the Veteran was 
anxious but otherwise okay.  His mood was described as 
"level," not too depressed, and no suicidal ideation.  He 
has been having a lot of anger problems, which are related to 
mechanical problems with his dialysis.  This has led to him 
being verbally aggressive.  At times he feels like he is on 
the verge of losing control, but he has not done so.  He does 
not have auditory hallucinations but he sees shadows at 
times.  His GAF score was noted to be 50.

An August 1999 letter from the Veteran's VA nephrologist 
notes that the Veteran has recurrent and significant PTSD.  

An August 1999 letter from the Veteran's social worker states 
that the Veteran exhibits depression, sleep disorder, 
nightmares, flashbacks, intrusive memories, auditory 
hallucinations, poor concentration, isolation, low self-
esteem, exaggerated startle response, and severe anxiety with 
panic attacks.  He has difficulty adjusting to civilian life, 
and difficulty maintaining a stable family life.  It was 
specifically noted that stress on the job could not be 
tolerated and the Veteran can not work anymore.  Both 
occupationally and interpersonally, the Veteran has been 
severely limited by his illness.  

A September 1999 VA treatment record notes that the Veteran 
was feeling better.  He was noted to be doing well in therapy 
and opening up more.  It was also noted that his relationship 
with his daughter had improved.  He seems to be responding 
well to both medication and therapy.  His GAF score was noted 
to be 54.  

An October 1999 VA treatment record notes that the Veteran's 
mood is not too depressed and his anger is in check.  He has 
hallucinations but they are not very prominent or disturbing.

A December 1999 letter from the Veteran's VA social worker 
notes that the Veteran is alienated from both family and 
friends, he is isolated and withdrawn, and he had a failed 
marriage due to the severity of his illness.  Working was 
erratic and the Veteran had difficulty maintaining a job.  
Functioning on the job became an enormous stress for the 
Veteran.  Both difficulties with co-workers and supervisors 
made it virtually impossible for him to work steady.  The 
Veteran suffers from the following symptoms:  depression, 
sleep disorder, nightmares, flashbacks, intrusive memories of 
Vietnam, isolation, rage, auditory hallucinations, increased 
startle response, and severe anxiety.  The Veteran is 
severely impaired both interpersonally and occupationally and 
needs to be in ongoing therapy.  His disability is chronic, 
and it is totally and permanently disabling such that he 
cannot work.

A January 2000 VA treatment record notes that the Veteran was 
generally feeling good but complained of poor sleep.  He has 
some psychotic features in that he hears voices, but he can 
cope with this because of his medications.  His family issues 
are sound.  His GAF score was reported to be 48.  Another 
January 2000 VA treatment record notes that the Veteran 
reported being okay, and that he stayed home for the 
holidays.  He stated that his depression had not been too bad 
this month.  He has not been having new nightmares, but his 
nightmares have changed.  Now he dreams of firing back 
whereas before he only dreamed that he was being fired upon.  
His anxiety is still present much of the time, but it is 
manageable.  He is struggling with irritability and 
impatience but his anger has been in reasonable control.  The 
Veteran was instructed to return in two months and his 
medications were renewed for that time period.  

A December 2001 VA treatment record from his social worker 
notes that the Veteran has severe PTSD.  He has depression, 
sleep disorder, nightmares, flashbacks, intrusive memories, 
auditory hallucinations, schizoaffective disorder, poor 
concentration, history of suicidal and homicidal ideation and 
panic attacks.  He has a severe and chronic psychiatric 
disability and as a result he cannot work.  

A March 2002 VA treatment record notes that the Veteran's 
depression is at a mild level; there is no hopelessness or 
suicidal ideation.  The voices are well controlled.  He gets 
angry especially when he is in a lot of pain to the point 
where he has verbal outbursts.  But, there is no major 
physical violence.  He has intrusive PTSD symptoms and his 
war memories have increased in the last week.  

A May 2002 VA treatment record notes no hopelessness or 
suicidal ideation.  The Veteran's temper and anger are well 
controlled.  The voices are just occasional and are not 
currently too disruptive or intense.  Intrusive symptoms have 
been present and he thinks often of fighting in the jungles.  
He is tolerating his medications well.  He is on Zoloft, 
Trazodone, and Haldol.  

A June 25, 2002 VA Medicine Intensive Care Admission note 
states that the Veteran was alert but disoriented, had 
slurred speech, and was hypersomnolent and ataxic.  Methadone 
overdose was suspected.  A family member claimed that the 
Veteran was surreptitiously taking a friend's Klonopin for 
four days.  The Veteran was noted to be irritable and 
combative.  He was monitored and later was lethargic but 
easily aroused.  He was alert and oriented to person and 
place.  

A June 25, 2002 VA psychiatry inpatient note states that the 
Veteran has diminished verbal responsiveness and lethargy.  
His family reported that he had been somewhat confused for a 
few days.  On exam, his affect was dull.  His mood was not 
easily determined but the Veteran denied depressed mood.  
Thought processes were described as underproductive.  As far 
as thought content, the Veteran denied suicidal and homicidal 
ideation, but stated that he has occasional hallucinations.  
He had no idea of the day of week but knew generally where he 
was.  Immediate recall was 2/3 and recall after five minutes 
was 1/3.  He could not spell the word "world" backwards.  
He knew the president and was minimally off on the mayor and 
governor.  He denied substance abuse or any extra methadone 
use.  The examiner opined that medications should be 
continued except if the Veteran continued to feel lethargic 
and sedated.  

A June 26, 2002 VA nurses' reassessment note states that the 
Veteran was lethargic and slightly weak.  He was responsive 
to verbal and deep tactile stimuli when asleep.  He was 
slightly confused concerning the date and time but oriented 
to place and person.  He was mentally sluggish.  Another June 
26, 2002 VA medical record notes that the Veteran admitted to 
taking Klonopin for the last three days due to difficulty 
sleeping.  He was oriented times three and wanted to go home. 

A July 2002 VA mental health primary care clinic note states 
that the Veteran has been having anxiety attacks over the 
past month, consistent with full panic attacks with crescendo 
anxiety, autonomic arousal, shortness of breath, 
palpitations, and fear of catastrophe.  The Veteran stated 
that he has been having several of these attacks a day and 
the severity is around 8/10.  He is unable to identify any 
precipitant, stressor or anniversary reaction, and has not 
changed his medication.  The Veteran was given Klonopin.

A July 2002 VA mental health inpatient note states that the 
Veteran was confused.  He was alert and awake but not fully 
oriented.  The Veteran indicated that he was recently given 
Klonopin by his psychiatrist for complaints of panic/anxiety.  
Apparently this use or possible abuse in combination with 
Methadone causes his current status.  The Veteran's daughter 
indicated that she cares for her father and has noted no 
panic episodes.  She indicated that she believes that the 
Veteran misinformed his physician about the panic symptoms 
because he likes the high from Klonopin.  

Another July 2002 VA medicine progress note indicates that 
the Veteran was recently admitted to the hospital for an 
altered mental status secondary to Methadone/Klonopin 
overdose.  It was noted that the previous week the Veteran 
was prescribed Klonopin by his psychiatrist for worsening 
anxiety symptoms and panic attacks, and his Methadone was 
increased.  

An August 2002 VA treatment record notes that the Veteran 
reportedly feels better, is no longer confused or lethargic, 
and his anxiety, although present, is less frequent and less 
intense.  He stated that he is still depressed and has some 
episodic suicidal ideation but feels able to resist it.  He 
stated that the voices are well controlled on Haldol.  

An August 2002 letter from the same VA social worker notes 
that the Veteran has depression, sleep disorder, nightmares, 
intrusive memories, flashbacks, poor concentration, 
psychosis, emotional numbing, suicidal ideation and panic 
attacks.  It was noted that the Veteran cannot work anymore.  
His GAF score is 40.  

An August 2002 VA progress note states that the Veteran 
reported feeling jittery and nervous, having more trouble 
sleeping than usual, and having panic attacks with shortness 
of breath, palpitations, nausea, and sweating.  These attacks 
occur several times a week.  Additional medication Buspar was 
added. (It was noted that the status of the panic attacks is 
unclear in light of the information that surfaced about the 
Klonopin use and the Veteran's daughter's statements).

A December 2004 VA psychosocial assessment notes that the 
Veteran was admitted for depression.  He was alert and 
oriented.  He was cooperative, anxious, irritable, sad, and 
stressed.  He answered direct questions.  His affect was 
flat.  He reported insomnia.  It was noted that the Veteran 
abuses drugs and alcohol.  

A December 2004 VA psychiatry attending admission note 
indicates that the Veteran was admitted for detox.  He 
described his own mood as anxious and he complained of 
insomnia and poor appetite.  He reported episodic thoughts of 
persecution which he could ignore.  No nightmares or 
flashbacks were reported.  There were no active thoughts of 
suicide or homicide, although he described thoughts of 
violence if provoked.  Mental status exam revealed full 
cooperation, frequent eye contact, low volume speech, no 
formal thought disorder, flat affect, anxious mood, and no 
active hallucinations or delusional thoughts.  He was 
oriented to person and place.  He knew his social security 
number and date of birth.  He was unable to recall any of 
three objects after five minutes.  His insight was limited 
and his judgment was fair.  His GAF score was 45.  The 
Veteran underwent substance abuse treatment in December 2004 
and January 2005.  

The Veteran failed to report for VA examinations for his PTSD 
in June 2003 and December 2004.  

A November 2005 VA progress note indicates a diagnosis of 
alcohol and alprazolam dependence, cognitive disorder not 
otherwise specified, and PTSD by history.  The GAF score was 
noted to be 45.  

A May 2005 VA progress note indicates that the Veteran 
presented for medication management of PTSD.  He reported 
that he was doing okay.  His mood was pretty good.  He has 
been euthymic to mildly dysthmic.  He has been reasonably 
calm, a little anxious at times, but reported no severe or 
intense anxiety and no panic attacks.  He denied any audio or 
visual hallucinations.  His anger has been under good 
control.  Vietnam memories and intrusions have been just 
occasional, and are more in the background.  His sleep was 
noted to be fair; he has not had many nightmares.    

Upon consideration of the evidence, the Board will resolve 
all doubt in the Veteran's favor, and find that his PTSD 
symptomatology more nearly approximates the criteria for a 70 
percent evaluation from April 2, 1999.  In this regard, the 
Board notes that the April 1999 VA examination indicated that 
the Veteran had been recently involved in a physical 
altercation, wanted to tape a baby's mouth shut, and placed 
the baby in an unoccupied room and shut the door.  Such 
actions reflect some impairment in his impulse control, 
notwithstanding the GAF score of 60 assigned.  In addition, 
the evidence during the relevant time period reflects some 
indication of suicidal ideation.  Moreover, the Veteran's 
treating counselor notes that he was be unable to handle the 
stress of employment.  Therefore, despite the Veteran's 
failure to report for VA examinations, the Board finds the 
Veteran's disability level is more adequately reflected by a 
70 percent evaluation than the currently assigned 50 percent 
rating since April 2, 1999.

A higher, 100 percent rating is not warranted, however.  The 
Veteran failed to report for VA examinations scheduled in 
June 2003 and December 2004, and did not respond to an April 
2006 letter asking whether he was willing to report for a VA 
examination.  See 38 C.F.R. § 3.655.   

Moreover, the evidence of record reflects that the Veteran 
was found unemployable for Social Security purposes due to a 
primary diagnosis of substance abuse.  Additionally, the 
evidence does not reflect that he has memory loss for names 
of close relatives or himself or that he is in persistent 
danger of hurting himself or others.  In this regard, while 
suicidal ideation was reported at times, he indicated he 
would not act on such, and likewise indicated he was able to 
control the impulse to harm the baby.  As for other symptoms, 
VA treatment records reflect diagnoses of mood disorder, 
cognitive disorder, and substance abuse in addition to PTSD.  
His treating counselor noted schizoaffective disorder.  It is 
unclear whether some of his symptoms, such as hallucinations, 
are the result of PTSD or his other psychiatric disorders, 
and he did not report for VA examinations which could have 
resolved that question.  Thus, a 100 percent schedular rating 
is not warranted for this time period.


II.  TDIU

A total disability rating based upon individual 
unemployability contemplates a schedular rating less than 
total.  38 C.F.R. § 4.16(a) (2008).  Because in a December 
2007 decision, the Veteran was awarded both a 100 percent 
rating for amputation of the bilateral legs on a schedular 
basis, and a 100 percent rating for end stage renal disease 
on a schedular basis, the claim for a TDIU is rendered moot 
as of the effective date of the 100 percent ratings, which is 
March 14, 2006..  See Vettese v. Brown, 7 Vet App. 31 (1994) 
("claim for TDIU presupposes that the rating for the 
condition is less than 100 percent"); Holland v. Brown, 6 
Vet App. 443 (1994).

The claim of entitlement to a TDIU is still valid prior to 
March 14, 2006, however.  In this regard, the Board notes 
that a total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude a veteran from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

For the period from April 2, 1999 to March 14, 2006, the 
Veteran was service connected for PTSD, now rated at 70 
percent from April 2, 1999; malaria, rated as noncompensable 
from February 22, 1971; and residual scar from shrapnel wound 
on back of head, rated as noncompensable from February 22, 
1971.  Thus, the Veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a) (2008).  (The Board notes that prior to 
April 2, 1999 the Veteran did not meet the minimum 
requirements of 38 C.F.R. § 4.16(a) (2008), as his combined 
rating was only 30 percent (PTSD, the only compensably rated 
disability, was rated as 30 percent for that time period)).  
The Board must now determine whether his service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  

SSA records reveal that the Veteran stated that he first 
became unable to work on August 31, 1988.  SSA records also 
indicate that the Veteran has fourteen years of education.  
He was found disabled due to a primary diagnosis of drug 
dependence, and a secondary diagnosis of adjustment reaction 
to illness with depression.

The evidence reflects that in August 1999, December 1999, 
December 2001 and August 2002, the Veteran's VA social worker 
submitted letters describing the severity of his PTSD.  In 
the letters, the social worker stated that the Veteran is 
completely and permanently occupationally impaired such that 
he cannot be employed as a result of his PTSD.  

At the April 1999 VA exam, the Veteran reported that he had 
not worked in nine years.  The April 1999 VA examiner stated 
that the Veteran would likely have some difficulty getting 
along with others at work.

Accordingly, after resolving all doubt in the Veteran's 
favor, the Board concludes that the Veteran's service-
connected disabilities are sufficient by themselves to 
preclude the Veteran from obtaining or maintaining any form 
of substantially gainful employment since April 2, 1999.  
Therefore, he is entitled to a TDIU from April 2, 1999 to 
March 14, 2006, when the issue of TDIU became moot, as 
explained above.  

For the period prior to April 2, 1999, the Veteran's combined 
evaluation for all service connected disabilities was 30 
percent, and he did not meet the schedular criteria for a 
TDIU.  The Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but finds that 
such referral is not warranted.  In this regard, the Veteran 
failed to report for an examination scheduled in November 
1996 which would have provided information regarding the 
extent of his PTSD symptomatology.  Moreover, the Veteran's 
substance abuse was noted by SSA to be the primary cause of 
his unemployability.  Thus, the evidence for that time period 
does not reflect the Veteran was unemployable due solely to 
his service connected PTSD, and referral for extraschedular 
consideration for entitlement to TDIU prior to April 2, 1999 
is not warranted.





ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to April 2, 1999 is denied.

Entitlement to a 70 percent rating for PTSD beginning on 
April 2, 1999 is granted, subject to the criteria governing 
the payment of monetary benefits.

Entitlement to a TDIU from April 2, 1999 to March 14, 2006 is 
granted.

The issue of entitlement to a TDIU for the period beginning 
on March 16, 2006 is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


